Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 22, 2017                                                                                      Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                      Robert P. Young, Jr.
                                                                                                           Brian K. Zahra
  153299                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  FRANK LAWRENCE,                                                                                                    Justices
           Plaintiff-Appellee,
  v                                                                SC: 153299
                                                                   COA: 322041
                                                                   Macomb CC: 2014-001417-CZ
  CAREN M. BURDI and EARL, EARL & ROSE
  PLLC,
            Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 26, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 22, 2017
           s0315
                                                                              Clerk